Citation Nr: 0908329	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-38 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease, lumbosacral spine, status post fusion, with numbness 
and weakness in the lower extremities. 

2.  Entitlement to service connection for hearing loss 
disability, right ear. 

3.  Entitlement to service connection for hearing loss 
disability, left ear. 

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The   Veteran served on active duty from May 1984 to March 
1988.  He also served in the United States Army Reserves from 
March 1988 to November 1989.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a January 2005 rating 
decision, by the Denver, Colorado, Regional Office (RO), 
which denied the Veteran's claims of entitlement to service 
connection for bilateral defective hearing, service 
connection for tinnitus, and service connection for 
degenerative disc disease, lumbosacral spine, status post 
fusion, with numbness and weakness in the lower extremities.  
He perfected a timely appeal to that decision.  In April 
2006, the Veteran testified at a hearing before a Decision 
Review Office (DRO) at the RO.  A transcript of the hearing 
is associated with the claims folder.  

On January 14, 2009, the Veteran appeared at the Denver RO 
and testified at a videoconference hearing before the 
undersigned Veterans Law Judge, sitting in Washington, D.C.  
A transcript of the hearing is of record.  At the hearing, 
the Veteran submitted additional evidence for which he has 
provided written waiver of RO review under 38 C.F.R. 
§ 20.1304 (2008).  

The issues of entitlement to service connection for left ear 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran does not have a right ear hearing loss 
disability.  

2.  Degenerative disc disease of the lumbar spine, status 
post fusion, is attributable to service.  


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service and an organic disease of the nervous system may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2008).  

2.  Degenerative disc disease of the lumbar spine, status 
post fusion, was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The  Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, VA satisfied its duty to notify by means of 
letters dated in March 2004 and August 2004 from the RO to 
the   Veteran which were issued prior to the RO decisions in 
January 2005.  Another letter was issued in March 2006.  
Those letters informed the Veteran of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board finds that the content of the above-noted letter 
provided to the Veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
October 2006 SOC and the October 2008 SSOC each provided the 
Veteran with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  It also appears 
that all obtainable evidence identified by the Veteran 
relative to his claims has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the Veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), requires 
more extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no violation of essential 
fairness to the Veteran in proceeding with the present 
decision, since the Veteran was informed of the provisions of 
Dingess in March 2006.  

At the hearing before the Board in January 2009, the 
submission of additional medical evidence was suggested and 
the file was left open for 30 days for that purpose.  Such 
actions comply with 38 C.F.R. § 3.103 and the VCAA.  
Therefore, the Board finds that the VA has satisfied its 
duties to notify and to assist the claimant in this case.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish entitlement to service connection for 
right ear hearing loss disability and degenerative disc 
disease of the lumbar spine, status post fusion, given that 
he has provided testimony at a hearing before the Board, and 
given that he has been provided all the criteria necessary 
for establishing service connection, we find that there has 
been fundamental fairness.  


II.  Factual background.

The Veteran entered active duty in May 1984.  His DD Form 214 
indicates that he served as an infantryman.  At his induction 
examination in March 1984, an audiometric examination 
revealed pure tone thresholds of 0, 0, 5, 15, 10 and 10 
decibels in the right ear at the 500, 1000, 2000, 3000, 4000 
and 6000 Hertz levels.  In February 1986, the Veteran was 
seen for complaints of low back pain after slipping on ice 
and twisting his back.  The Veteran also complained of pain 
radiating into his legs.  The assessment was mechanical low 
back pain; the Veteran was placed on lifting restrictions for 
three days.  An audiometric examination, conducted in January 
1987, revealed pure tone thresholds of 5, 0, 0, 0, 0 and 0 
decibels in the right ear at the 500, 1000, 2000, 3000, 4000 
and 6000 Hertz levels.  The service medical records are 
negative for any complaints, findings or diagnosis of a right 
ear hearing loss.  The Veteran elected not to undergo a 
separation examination.  

The Veteran's claim for service connection for hearing loss 
(VA Form 21-526) was received in March 2004.  Submitted in 
support of the claim was a VA progress note dated in June 
2004, which reflects an assessment of history of hearing 
deficits.  

Post service treatment records indicate that the Veteran was 
involved in a motor vehicle accident in May 1997; since then, 
he reported being bothered by low back pain.  In September 
1998, it was noted that an MRI of the lumbar spine revealed 
evidence of L5-S1/L4-5 central disc herniation/bulge.  In 
August 1999, the Veteran underwent an anterior L5-S1 
discectomy, anterior interbody fusion of L5-S1 with 
application of a syncage size small and right iliac crest 
bone graft.  The record also indicates that the Veteran 
suffered a back injury at work in 1994.  

At his personal hearing in April 2006, the Veteran indicated 
that his military occupational specialty was Land Bravo 
Infantryman during the entire 4 years that he was on active 
duty.  The Veteran stated that he was a 60-Cal gunner, whose 
duties included laying down fire for the rest of his company; 
his duties also included carrying a 60-Cal gun pretty much 
most of the time.  The Veteran testified that they also fired 
M-16s and M-50 Cal; he noted that they were attached to a 
tanker, which meant that he rode in an M-13 personnel 
carrier, which produced very loud fire.  The Veteran 
indicated that hearing protection was only provided some of 
the time.  The Veteran reported being stationed at Ft. 
Carson, Colorado; he did a lot of maneuvers down range, Ft. 
Carson.  The Veteran indicated that there were times when he 
had to stick toilet paper in his ears to help drown out the 
sounds of the APC that he was riding in.  

The Veteran was afforded a VA examination in April 2006; at 
that time, he reported that hearing loss began while in the 
military.  He also reported daily problems with a lightheaded 
feeling.  The Veteran indicated that he served in the Army 
for 4 years, during which time he was exposed to excessive 
noise due to his placement in the infantry (tanker unit, 
mortars, 60Cal gunner, M13, armored personnel).  The Veteran 
also reported noise exposure as a civilian while working at a 
processing plant and as a locomotive engineer; however, he 
reported that he wore hearing protection while working in 
those two jobs.  On the authorized audiological evaluation 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
20
20







Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  The examiner noted that for 
frequencies 500 to 4000 Hz, audiometric results revealed 
normal hearing in the right ear.  

Following a VA examination in July 2008, the examiner 
reported a diagnosis of lumbar spine disk and joint disease, 
status post cage fusion.  The examiner stated that it was his 
opinion that it is at least as likely as not that the current 
troubles in the lumbar spine are the result of the service-
connected injury.  His injury occurred in 1986, while he was 
on active duty, and this is likely the natural progression of 
his injury.  However, in an addendum, dated in September 
2008, the VA examiner stated that, having reviewed the 
medical records, which indicate that the Veteran was involved 
in a substantial motor vehicle accident in 1997, his opinion 
had changed.  The VA examiner stated that it is less likely 
than not that the current trouble with the back is related to 
the Veteran's history of back pain while in the military 
service.  He also stated that it is more likely than not that 
the ongoing issues in his back are a direct result of the 
motor vehicle accident.  

At his personal hearing in January 2009, the Veteran 
indicated that he was exposed to loud noises from numerous 
weapons, including the 60 Cal guns; he also fired M50 Cal 
guns.  The Veteran testified he was also round the M203 
grenade launcher; he also dealt with live grenades.  The 
Veteran indicated that he was attached to a tank unit; 
consequently, he was around a lot of tank fire and rocket 
launchers.  The Veteran also reported that he traveled in a 
Chinook helicopter, which was also the source of loud noises.  
He indicated that no hearing protection was provided.  The 
Veteran related that, after service, he worked for a potato 
factory in San Luis Valley, where he worked as a process 
operator; he stated that they were required to wear hearing 
protection all the time.  The Veteran further reported that 
he also worked for a weapon foundry, where he worked on the 
assembly; however, he noted that hearing protection was 
mandatory.  The Veteran indicated that they were on night 
maneuvers in 1986 and he was carrying ammunition that weighed 
between 140 and 150 pounds; they were not allowed to use any 
kind of lighting.  The Veteran indicated that they were 
walking on the side of a hill when he stepped in a pothole 
and twisted his back.  The Veteran indicated that he went to 
see a medic the following morning and was placed on light 
duty for several days; he was also treated with Tylenol.  The 
Veteran indicated that while he was involved in an automobile 
accident in May 1997, he was only treated for lacerations to 
his face and arms; he stated that he never complained about 
back injuries at that time.  

Submitted at the hearing was a copy of a deposition of Dr. 
Jim A. Youssef, dated in May 2000, wherein he stated that he 
could not say with medical probability that the degenerative 
changes seen in an August 1997 MRI were related to the May 
1997 motor vehicle accident.  Dr. Youssef explained that "an 
acute event such as a disc herniation may have been something 
that may have occurred at that time; however, a sudden---and 
an annular tear, for example, may have occurred at the time 
of the injury which would've been picked up on the MRI.  The 
nonspecific findings that are seen on that particular MRI 
scan, based on that report....would suggests that this is a 
process that has taken place over a longer period of time 
than due to just the accident."  However, Dr. Youssef did 
not provide any comment regarding the effect, if any, of the 
complaints of back pain in service in 1986.  

Received in February 2009 was the report of an Audiological 
evaluation conducted at the Davis Hearing Center of Pueblo in 
January 2009.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
05
LEFT






Also received was the report of an Audiological evaluation 
conducted by the Greenwood Ears, Nose & Throat Specialists, 
dated in January 2009; pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
15
20
LEFT






Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  


III.  Legal analysis.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].  In 
the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303 are applicable where evidence, regardless of its 
date, shows that a  Veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
competent evidence of a nexus between the present disability 
and the postservice symptomatology.  38 C.F.R. § 3.303(b).  
Groves v. Peake 524 F. 3d 1306 (2008).  

In addition, where a veteran served ninety days or more of 
active service, and arthritis and organic diseases of the 
nervous system, including sensorineural hearing loss, become 
manifest to a degree of 10 percent within one year from 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309 (2008).  While the disease need not 
be diagnosed within the presumption period, acceptable lay or 
medical evidence must show that there were characteristic 
manifestations of the disease to the required degree.  Id.  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A.  S/C right ear hearing loss.

The Veteran is seeking service connection for a right ear 
hearing loss disability, which he believes developed as a 
consequence of service.  However, after careful review of the 
record, the Board finds that the preponderance of the 
evidence is against granting service connection for a right 
ear hearing loss disability.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2008), 
which provides the following:

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 158 (1993) (rationale in promulgating section 3.385 in 
1990 was "to establish criteria for the purpose of 
determining the levels at which hearing loss becomes 
disabling" citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992) (quoting 55 Fed. Reg. 12348-02 (1990)).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

The Board finds that service connection is not warranted for 
a right ear hearing loss disability.  Service medical records 
are negative for reference to right ear hearing loss.  While 
the Veteran indicates that he was exposed to excessive noise 
due to his placement in the infantry unit and being attached 
to a tanker unit, being close to rocket launchers, 60 Cal gun 
M13, and armored personnel, audiology evaluation in January 
1987 did not reveal any hearing impairment in the right ear.  
Equally important, there is no competent post-service 
evidence of a right ear hearing loss disability.  In 
addition, following a VA Audiological evaluation in April 
2006, the examiner stated that audiometric results revealed 
normal hearing in the right ear.  Normal hearing in the right 
ear continued to be shown in private audiological evaluations 
conducted in January 2009.  In the absence of a current 
disability, service connection for right ear hearing loss may 
not be granted.  

The Board notes that, although a layman is not competent to 
establish the presence of disability within the meaning of 38 
C.F.R. § 3.385, a layman is competent to report a decreased 
ability to hear sound.  See Jandreau v. Nicholson, 492 F.3d 
1372 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
However, the Board finds the Veteran's normal hearing in 
service and the lack of any current hearing loss disability 
in the right ear more probative evidence as to the state of 
the Veteran's right ear hearing loss.  The Board finds that 
the Veteran's assertion of right ear hearing loss disability 
due to in-service noise exposure is not persuasive.  Absent a 
current disability, service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In summary, there is no evidence of right ear hearing loss in 
service or within the post service year, and no post-service 
evidence of right ear hearing loss disability (as defined by 
section 3.385).  In the absence of the claimed disability, 
service connection may not be granted.  See Brammer, supra; 
see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist].  As the preponderance of the evidence is against 
the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Accordingly, service connection is denied.  

B.  S/C Degenerative disc disease, lumbar spine.

In weighing the evidence of record, the Board concludes that 
service connection for the low back disability is warranted.  
Here, there is evidence of low back complaints during 
service.  In addition, he complained of pain radiating into 
the legs.  There is proof of a current low back disability, 
diagnosed as degenerative disc disease of the lumbar spine, 
status post fusion.  The July 2008 opinion constitutes 
positive evidence linking the current pathology to the in-
service event and the opinion is well reasoned.  Furthermore, 
the interpretation of the MRI seems to establish that the 
pathologic changes probably preexisted the post-service 
accident.  In sum, the opinion of Dr. Youssef is in accord 
with the July 2008 VA examiner's opinion.  The addendum is 
considered unpersuasive and inconsistent with the MRI 
interpretation.  Accordingly, service connection for 
degenerative disc disease of the lumbar spine, status post 
fusion, is granted.  



ORDER

Service connection for a right ear hearing loss disability is 
denied.  

Service connection for degenerative disc disease of the 
lumbar spine, status post fusion, is granted.  


REMAND

The Veteran is seeking service connection for a left ear 
hearing loss disability, which he believes developed as a 
consequence of service.  

After examining the record, the Board finds that further 
evidentiary development is warranted before a decision can be 
issued on the merits of the claims.  Such development would 
ensure that the  Veteran's due process rights, including 
those associated with the  Veterans Claims Assistance Act of 
2000 (VCAA), as amended, 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007), and VA regulations 
implementing VCAA, 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008), are met.  

The Veteran testified before the Board that his left ear 
hearing loss is a result of being exposed to loud noises from 
numerous weapons, including the 60 Cal guns; he also fired 
M50 Cal guns.  The Veteran testified he was also round the 
M203 grenade launcher; he also dealt with live grenades.  The 
Veteran indicated that he was attached to a tank unit; 
consequently, he was around a lot of tank fire and rocket 
launchers.  The Veteran also reported that he traveled in a 
Chinook helicopter, which was also the source of loud noises.  
He indicated that no hearing protection was provided.  The 
Veteran related that, after service, he worked for a potato 
factory in San Luis Valley, where he worked as a process 
operator; he stated that they were required to wear hearing 
protection all the time.  The Veteran further reported that 
he also worked for a weapon foundry, where he worked on the 
assembly; however, he noted that hearing protection was 
mandatory.  

The Veteran's April 2006 VA Audiological evaluation reported 
a mild to moderate high frequency sensorineural hearing loss 
in the left ear and tinnitus.  Thus, the record reflects a 
current left ear hearing loss disability.  See 38 C.F.R. 
§ 3.385 (2008).  At that time, the VA examiner stated that 
"due to the Veteran's documented normal hearing one year 
prior to his discharge, as well as the fact that he waived 
his right to a separation examination, it is less likely as 
not that the Veteran's left ear hearing loss and tinnitus are 
due in part to his period in the service."  

The Board acknowledges that the Veteran's service medical 
records do not show left ear hearing loss during service.  
However, the absence of a hearing disability during service 
is not always fatal to a service connection claim.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection 
for hearing loss may be granted where there is credible 
evidence of acoustic trauma due to significant noise exposure 
in service, post-service audiometric findings meeting the 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute 
the post-service findings to the injury in service, as 
opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination by a physician in order to obtain a 
competent medical opinion as to whether the Veteran's current 
left ear hearing loss and tinnitus is consistent with 
acoustic trauma during military service.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, the case is hereby 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions:

1.  The RO should arrange for the Veteran 
to undergo a VA Audiological examination.  
The entire claims folder must be made 
available to the examiner prior to the 
examination.  All indicated tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  The examiner should render an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50% probability) that any current left 
ear hearing loss and tinnitus had their 
onset during the Veteran's military 
service, or are otherwise causally 
related to any incident thereof, to 
include noise exposure or other acoustic 
trauma.  Complete rationale should be 
given for all opinions reached.  

2.  If upon completion of the above 
actions the claims remain denied, the 
case should be returned to the Board 
after compliance with requisite appellate 
procedures.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the Veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the Veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
 Veterans Law Judge, Board of Veterans' Appeals





 Department of  Veterans Affairs


